UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4500


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BROCK CORDERRO LEE CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:15-cr-00012-1)


Submitted:   February 28, 2017             Decided:    March 7, 2017


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, David R. Bungard, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. Carol
A. Casto, United States Attorney, Miller A. Bushong, III, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brock Corderro Lee Campbell appeals the district court’s

order revoking his supervised release, imposing a 10-month prison

term, and ordering him to reside in a halfway house for the first

9 months as a special condition of his 36-month term of supervised

release.     On appeal, Campbell asserts that the district court

violated his right to due process when it relied on hearsay

information in imposing his sentence, and that the district court

abused its discretion when it imposed the halfway house condition.

Upon review of the record, we affirm.

     To the extent that Campbell argues the district court violated

his due process rights by improperly using hearsay testimony when

sentencing    him,   we    conclude   this    argument      is    unavailing.      A

sentencing court may “consider any relevant information before it,

including uncorroborated hearsay, provided that the information

has sufficient indicia of reliability to support its accuracy.”

United    States   v.   Powell,   650 F.3d 388,   392    (4th   Cir.   2011)

(internal quotation marks omitted); see Fed. R. Evid. 1103(d)(3)

(excluding sentencing proceedings from proceedings governed by

Federal Rules of Evidence).

     Here, the officer who testified at Campbell’s revocation

hearing    gathered       information       from    an    informant      regarding

Campbell’s criminal activity before obtaining a search warrant.



                                        2
While    executing       the    search    warrant,        the   officer    seized   from

Campbell’s bedroom a white substance believed to be crack cocaine.

Campbell’s own admission to using hydrocodone and marijuana while

on supervised release supports the reliability of the officer’s

testimony and the court’s conclusion that Campbell had resumed

dealing drugs after his original term of imprisonment ended.

Additionally, Campbell had the opportunity to cross-examine the

officer      regarding         his    findings.           The   officer’s    testimony

concerning Campbell’s alleged drug dealing while on supervised

release was sufficiently reliable.

       Campbell next argues that the district court erred when it

imposed as a special condition of his supervised release a nine-

month term in a halfway house.                    “[W]e review a district court’s

imposition of special conditions of supervised release for abuse

of discretion.”          United States v. Faulls, 821 F.3d 502, 509 (4th

Cir. 2016).

       “A judge has significant flexibility in formulating special

conditions of supervised release,” including the ability to impose

a period of community confinement.                   United States v. Marino, 833
F.3d 1,   10   (1st    Cir.       2016);   see    18    U.S.C.   § 3583(d)   (2012)

(granting     district      court      authority      to    order   as    condition   of

supervised release “any condition set forth as a discretionary




                                              3
condition   of     probation   in   section       3563(b)”); *   18    U.S.C.

§ 3563(b)(11) (2012) (providing that district courts may require

defendants to “reside at . . . a community corrections facility”).

Courts may order special conditions of supervised release to the

extent those conditions (1) are “reasonably related” to the offense

and the defendant’s history, the need to deter criminal conduct,

the need to protect the public, and the need to provide the

defendant   with   treatment   or   care;   (2)    “involve[]    no   greater

deprivation of liberty than is reasonably necessary” to achieve

those purposes; and (3) are “consistent with any pertinent policy

statements” in the Guidelines.      18 U.S.C. § 3583(d); see 18 U.S.C.

§ 3553(a)(1), (2)(B)–(D) (2012).

     The record establishes that the district court did not abuse

its discretion when it included the halfway house condition as

part of Campbell’s supervised release.        Although Campbell does not

agree that living in a halfway house will provide him with the

assistance he needs following his release from prison, the record

shows that the district court relied on the supervised release


     * The Sentencing Guidelines further provide that “[c]ommunity
confinement may be imposed as a condition of probation or
supervised release.” USSG § 5F1.1. “‘Community confinement’ means
residence in a community treatment center, halfway house, . . . or
other community facility; and participation in gainful employment,
employment search efforts, community service, vocational training,
treatment, educational programs, or similar facility-approved
programs during non-residential hours.” USSG § 5F1.1, cmt. n.1.


                                     4
factors set forth in 18 U.S.C. § 3583(d) and tied those factors to

Campbell’s specific circumstances.

       Campbell further argues that living in a halfway house for

nine months is a significant deprivation of liberty.               Yet almost

every supervised-release condition restricts a felon’s liberty.

Instead, the line separating a permissible condition from an

impermissible one depends on whether, given the facts of the case,

the particular restriction is clearly unnecessary.            See 18 U.S.C.

§ 3553(a); 18 U.S.C. § 3583(d)(2).           Campbell’s confinement in a

halfway house may be inconvenient for Campbell and his family.

But the condition is not clearly unnecessary, especially given the

district court’s concern regarding Campbell’s backsliding into

drug use and his need for a stable living environment to further

his education and improve upon his job prospects.                  See United

States v. Henry, 819 F.3d 856, 875-76 (6th Cir. 2016) (noting that

term    of   18   months   in    halfway    house   likely   complied       with

§ 3583(d)(2)).        Thus,     the   district   court    acted    within   its

discretion when it imposed on Campbell a special condition of

supervised release concerning the requirement to reside for nine

months in a halfway house.

       Accordingly,   we   affirm     the   district     court’s   revocation

judgment.     We dispense with oral argument because the facts and




                                        5
legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                         AFFIRMED




                                6